PER CURIAM.
Appellant, Stanley E. Miles, challenges the trial court’s summary denial of his eleven claims of ineffective assistance of counsel brought pursuant to Florida Rule of Criminal Procedure 3.850. We find no error with the trial court’s summary denial of claims one through seven and claims nine through eleven. However, the record attachments do not conclusively refute claim eight. Accordingly, we reverse the trial court’s order as to the summary denial of claim eight and remand with instructions to either attach portions of the record that conclusively refute the claim or conduct an evidentiary hearing. See Peede v. State, 748 So.2d 253, 257 (Fla.1999) (explaining that the summary denial of a rule 3.850 claim may be upheld only if a claim is facially invalid or conclusively refuted by the record).
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings.
BARFIELD, DAVIS, and LEWIS, JJ., concur.